DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Applicant’s Amendment filed on 04/20/2022 in which claims 1, 6 and 11 have been amended and entered of record.
Claims 1-13 are presented for examination.

Response to Argument
Applicant's arguments filed on 04/20/2022 with respect to independent claims 1 and 11 have been considered but are not persuasive. Please see response below.
Regarding claims 1 and 11, Applicant's arguments that an agreement was reached that the amendment to claim 1 would overcome the present rejection and the combination references of Von and Giannopoulos does not teach the amended claimed invention such as “a radio frequency detector” (See Applicant’s Remarks page 8).
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree because according to the record of interview, no agreement has been reached.  With respect to the U.S.C. 103(a) rejections, Von clearly discloses RF detectors 272, 274 and 285 in Fig. 7C.  In paragraph [0089], Von clearly discloses “to change the received RF signal into a DC signals…” indicate receiving RF signal and convert it into DC value to detect magnitude, and in paragraph [0091] “to determine the phase difference between the forward signal and the reverse signal”.  In general, Von discloses the well-known in-band communication between the receiver and the transmitter base on the reversed link in paragraphs [0087]-[0094].  Please also see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von et al. US Patent Publication 2010/0217553; hereinafter “Von” in view of Giannopoulos et al. US Patent Publication 2003/0214821; hereinafter “Giannopoulos”.
Regarding claim 1, Von discloses a wireless power transfer system (Fig. 1-5 and 7C) comprising: 
a power transmitter (Fig. 4, 200) comprising a transmitter controller (Fig. 4, 214) in signal communication with an amplifier (Fig. 4, 210) and a transmitter-side impedance matching module (Fig. 4, 206), wherein the transmitter-side impedance matching module is configured to transfer power from the amplifier (Fig. 4, 210) to a transmit resonator (Fig. 4, 204); and 
a power receiver (Fig. 5) comprising a receiver controller (Fig. 5, 316) in signal communication with a receiver-side impedance matching module (Fig. 5, 312) and a rectifier (Fig. 5, 308) [0051] that outputs a rectified voltage, wherein the receiver-side impedance matching module (Fig. 5, 312) is configured to transfer power from a receive resonator (Fig. 5, 304) to the rectifier (Fig. 5, 308); 
wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver ([0058] “Based on these levels, and the actual amount of power received from the transmitter” indicate the state of power receiver is monitored), and to use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier ([0058] “receive circuitry 320 may signal a power requirement to a transmitter in the form of, for example, desired power level, maximum power level, desired current level, maximum current level, desired voltage level, and maximum voltage level” an indication of the transmitter adjusting the listed parameter based on the communication) [0016]-[0019], 
wherein the power transmitter further comprises a detection sensor (Fig. 7C, 265) that detects a reflection signal in the transmitter [0069] [0093]-[0094], wherein the detection sensor comprises a directional coupler (Fig. 7C, 265) [0087] and a radio frequency (RF) detector (Fig. 7C, 272, 274 and 285) configured for determining a magnitude and a phase of the reflection signal in the transmitter ([0089] “to change the received RF signal into a DC signals…” indicate receiving RF signal and convert it into DC value to detect magnitude) ([0091] “to determine the phase difference between the forward signal and the reverse signal”), and wherein the reflection signal indicates the state of the power receiver [0058], [0092]-0094].
Von discloses the system’s receive circuitry 320 may signal a power requirement to a transmitter in the form of, for example, desired power level, maximum power level, desired current level, maximum current level, desired voltage level, maximum voltage level and the power monitored.  Von does not explicitly disclose the transmitter use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier.  Giannopoulos discloses transmitter use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier (Fig., feedback signal from 133 is used to drive 136) [0016]-[0019].  It would have been obvious to one of ordinary skill in the art before the time the invention was made to incorporate the teaching of Giannopoulos and use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier the information provided to the transmitter is being used for controlling power transmit to the receiver, and use the in-band communication that detecting the reflection signal indicating the state of the receiver.
Regarding claim 2, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Giannopoulos further discloses wherein the power receiver does not have a voltage regulator component [0016]-[0019] (Fig. 1).
Regarding claim 3, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Von further discloses wherein the power transmitter further comprises a first radio (Fig. 2, communication channel 119 (e.g., Bluetooth, zigbee, cellular, etc) required an radio on the transmission side for communication) [0032] in signal communication with the transmitter controller (Fig. 2, obviously, communication channel 119 must be connected to the controller of the transmitter for coordinating the communication to the receiver) and the power receiver further comprises a second radio (Fig. 2, communication channel 119 (e.g., Bluetooth, zigbee, cellular, etc) required an radio on the receiving side for communication) [0032] in signal communication with the receiver controller (Fig. 2, obviously, communication channel 119 must be connected to the controller or the receiver for coordinating the communication to the transmitter).
Von Disclose challenges of reverse link communication [0061] and disclose communication methods to overcome the communication challenges [0105]. Von suggested multiple communication protocols to overcome the communication challenges [0107].  Von also suggested that wireless communication channel can also be used for communication [0032].  Von does not explicitly discloses wherein the feedback from the receiver to the transmitter is communicated between the first and second radios.  However based on the disclosure of challenging for communicate through the reversing link communication, and the suggestion of out of band can be used, it would have been obvious to one of ordinary skill in the art before the time the invention was made to have including the out of band communication to include the feedback received by the transmitter from the receiver is transmitted from the second radio to the first radio.  Doing so would allow to verify the received parameters between the in-band and out-of-band communication to make sure the receiver have the correct power.
Regarding claim 4, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 3 above, Giannopoulos further discloses wherein the feedback received by the transmitter comprises the rectified voltage (Fig. 1, controller IC 133 monitoring the voltage at the output of the rectifier and Va is derived from the voltage, therefore “comprises the rectified voltage”).
Regarding claim 5, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Von further discloses wherein the reflection signal comprises a voltage reflection coefficient, S 11 ([0093] measuring the reflected magnitude and phase of a bidirectional coupler is an indication of S11 measurement).
Regarding claim 6, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 5 above, Von further discloses wherein the directional coupler detects the voltage reflection coefficient, S11 [0093].
Regarding claim 7, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Von further discloses wherein the receiver controller is configured to monitor a parameter of the power receiver ([0058] “Based on these levels, and the actual amount of power received from the transmitter” indicate the state of power receiver is monitored) and to modulate the receiver-side impedance matching module ([0062] “providing signaling by tuning and de-tuning the receive antenna”) to encode the monitored parameter [0116], and further wherein the transmitter controller is configured to monitor a signal generated by the modulation of the receiver-side impedance matching module and to decode the encoded parameter ([0062] [0116] communication between two devices based on coding, the receiving end inherently must decoding the message), wherein the encoded parameter comprises the received feedback (as obvious based on the disclosure of Giannopoulos in claim 1 above [0016]-[0019]).
Regarding claim 8, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Giannopoulos further discloses wherein the monitored parameter is the rectified voltage [0016]-[0019].
Regarding claim 9, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Von further discloses wherein the power transmitter further comprises a sensor (Fig. 4, 280) to detect a human presence [0046], the sensor being in signal communication with the transmitter controller (Fig. 4, 214), and wherein the transmitter controller is configured to stop or reduce power transmission in response to a signal from the sensor [0046].
Regarding claim 10, the combination of Von and Giannopoulos discloses the wireless power transfer system of Claim 1 above, Von further discloses wherein the transmitter controller is configured to control the transmitter-side impedance matching module to produce the target rectifier voltage from the rectifier [0040].
Regarding claim 11, Von discloses a method of wireless power transmission (Fig. 1-5 and 7C) comprising: 
-19-in a transmitter (Fig. 4, 200), generating an alternating current (Fig. 4, output of 210) with a power amplifier (Fig. 4, 210), and using the alternating current to energize a transmit resonator (Fig. 4, 204); 
in a receiver (Fig. 5), receiving power (Fig. 2, 106) from the transmit resonator (Fig. 4, 204) with a receive resonator (Fig. 5, 304) that is coupled to the transmit resonator (Fig. 2, 134) (Fig. 4, 204), and generating a rectified voltage (Fig. 2, output of 134) (Fig. 4, output of 308) for a load (Fig. 2, 136) (Fig. 4, 350); 
providing feedback from the receiver to the transmitter that indicates the rectified voltage ([0058] “Based on these levels, and the actual amount of power received from the transmitter” indicate the state of power receiver is monitored); and 
using the feedback to adjust the transmitter such that the rectified voltage is maintained at a predetermined value [0058], 
wherein the transmitter further comprises a detection sensor (Fig. 7C, 265), the detection sensor comprising a directional coupler (Fig. 7C, 265) [0087] that directly detects changes in the receiver [0069] [0092]-[0094] and a radio frequency (RF) detector (Fig. 7C, 272, 274 and 285) configured for determining a magnitude and a phase of a reflection signal in the transmitter ([0089] “to change the received RF signal into a DC signals…” indicate receiving RF signal and convert it into DC value to detect magnitude) ([0091] “to determine the phase difference between the forward signal and the reverse signal”), and the feedback comprises a reflection signal detected by said directional coupler [0086], [0092]-0094].
Von discloses the system’s receive circuitry 320 may signal a power requirement to a transmitter in the form of, for example, desired power level, maximum power level, desired current level, maximum current level, desired voltage level, maximum voltage level and the power monitored.  Von does not explicitly disclose the transmitter use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier.  Giannopoulos discloses transmitter use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier (Fig., feedback signal from 133 is used to drive 136) [0016]-[0019].  It would have been obvious to one of ordinary skill in the art before the time the invention was made to incorporate the teaching of Giannopoulos and use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier the information provided to the transmitter is being used for controlling power transmit to the receiver, and use the in-band communication that detecting the reflection signal indicating the state of the receiver.
Regarding claim 12, the combination of Von and Giannopoulos discloses the method of Claim 11 above, Von also discloses the method further comprising providing a first impedance matching module (Fig. 4, 206) between the power amplifier (Fig. 4, 210) and the transmit resonator (Fig. 4, 204), and a second impedance matching module (Fig. 5, 312) between the rectifier (Fig. 5, 308) and the receive resonator (Fig. 5, 304).
Regarding claim 13, the combination of Von and Giannopoulos discloses the method of Claim 11 above, Von also discloses the method further comprising a first radio (Fig. 2, communication channel 119 (e.g., Bluetooth, zigbee, cellular, etc) required an radio on the transmission side for communication) [0032], and the receiver further comprises a second radio (Fig. 2, communication channel 119 (e.g., Bluetooth, zigbee, cellular, etc.) required an radio on the receiving side for communication) [0032].  
Von Disclose challenges of reverse link communication [0061] and disclose communication methods to overcome the communication challenges [0105]. Von suggested multiple communication protocols to overcome the communication challenges [0107].  Von also suggested that wireless communication channel can also be used for communication [0032].  Von does not explicitly discloses wherein the feedback from the receiver to the transmitter is communicated between the first and second radios.  However based on the disclosure of challenging for communicate through the reversing link communication, and the suggestion of out of band can be used, it would have been obvious to one of ordinary skill in the art before the time the invention was made to have including the out of band communication to include the feedback received by the transmitter from the receiver is transmitted from the second radio to the first radio.  Doing so would allow to verify the received parameters between the in-band and out-of-band communication to make sure the receiver have the correct power.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836